ORDER

PER CURIAM.
AND NOW, this 20th day of June, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue set forth below: Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Whether the Superior Court properly ruled that Pennsylvania Manufacturers’ Association Insurance Co. v. Aetna Casualty & Surety Insurance Co., 426 Pa. 453, 233 A.2d 548 (1967) (“PMA”) did not control in the instant case because of the divergence in wording between the “sever-ability clause” in PMA and the language in the Umbrella Policy here, finding that the plain unambiguous language in the case at hand provides coverage for the liability in question.